Citation Nr: 0913540	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-16 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a bilateral foot and leg disorder.


REPRESENTATION

Appellant represented by:	Betty L. G. Jones


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
March 1958.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's bilateral foot and leg disorder was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel, or that it was due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
bilateral foot and leg disorder have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in April 2006 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service treatment records, VA 
medical treatment records, and indicated 


private medical records have been obtained.  A VA examination 
was provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that benefits are warranted for a 
bilateral foot and leg disorder, under the provisions of 38 
U.S.C.A. § 1151, due to negligent care at a VA Medical 
Center.  Specifically, the veteran states that surgical 
operations performed on his right foot, in May 2000, and on 
his left foot, in June 2000, directly caused a current 
bilateral foot and leg disorder.  Alternatively, he claims 
that the operations caused diabetes mellitus, which in turn 
caused the current bilateral foot and leg disorder.

VA medical reports dated in May 2000 stated that the veteran 
underwent a right foot arthroplasty of the 2nd and 5th digits 
due to hammertoes.  VA medical reports dated in June 2000 
stated that the veteran underwent a left foot arthroplasty of 
the 2nd, 3rd, 4th, and 5th digits due to hammertoes.  VA medical 
reports from May 2000 through September 2000 include multiple 
complaints of post-surgical pain and numbness in the 
bilateral feet.  A December 2000 VA podiatry assessment note 
stated that the veteran complained of numbness of the 
bilateral feet, but denied bilateral foot pain.  The examiner 
stated that the veteran was instructed about numbness, in 
that he had a "sciatic nerve block performed and there could 
possibly be a nerve which was irritated by the injection and 
caused a neuropraxia which could take up to 18 months before 
numbness and symptoms are completely resolved."

In an August 2003 VA podiatry assessment note, the veteran 
complained of bilateral foot pain and numbness.  The 
assessment was plantar fasciitis and neuropathy.  Further VA 
medical reports dated from October 2003 through January 2006 
gave progressing diagnoses of plantar fasciitis, idiopathic 
peripheral neuropathy, resolved plantar fasciitis, 
metatarsalgia, diabetic peripheral neuropathy, possible early 
arthritis, tendonitis, onychocryptosis, and bilateral 
interdigital macerations.

In an April 2006 VA podiatry assessment note, the veteran 
stated that he was concerned that the VA surgical operations 
in 2000 "are responsible for the onset of instability in 
gait and progressive muscle weakness of [the bilateral legs] 
and frequent tripping. . . . [He] states that ever since 
surgery, he has experienced shooting pain originating in his 
forefoot that travels proximally up his posterior legs and 
into his back."  After a physical examination and diagnosis, 
the examiner stated that the VA surgical operations in 2000

resulted in correction of deformities 
[with] rectus positions and complete 
resolution of painful [hyperkeratoses], 
which was the goal of the surgery.  
Additionally advised [the Veteran] that 
progressive neuropathy and weakness he is 
experiencing appears to 


be originating more proximally from the 
central nervous system due to its 
symmetry and distribution and do not 
appear to be [secondary] to surgery.

In a May 2006 podiatry assessment note, the veteran stated 
the same concerns about the etiology of his bilateral foot 
and leg disorder as in the April 2006 VA podiatry assessment 
note.  After a physical examination and diagnosis, the 
examiner stated that the veteran

asserted again that he thinks his 
neuropathy is a result of his toe 
arthroplasties in 2000.  Explained to 
[him] again that arthroplasty of digits 
resulted in correction of deformities 
[with] rectus positions and complete 
resolution of painful [hyperkeratoses], 
which was the goal of the surgery.  
Additionally advised [the Veteran] that 
progressive neuropathy and weakness he is 
experiencing is symmetrical and that the 
[electromyography] showed axonal 
sensorimotor polyneuropathies which is 
more consistent with a [diabetes 
mellitus] neuropathy rather than a 
sequ[e]lae to his toe surgery.

In a June 2006 podiatry assessment note, the veteran stated 
that

he acknowledges that neuropathy is 
[secondary] to [diabetes mellitus] but 
[he] states that he feels that the 
[diabetes mellitus] was a result of his 
foot surgeries.  Through extensive 
conversation, explained the etiology of 
Diabetic Neuropathy and the 
unlikel[i]hood of [diabetes mellitus] 
being caused by foot surgery.  [The 
Veteran] states he now understands.  [He] 
admits that he no longer has any pain 
from his hammer toes and no 


longer suffers from painful corns or 
calluses, [status post] surgery.

An August 2006 VA feet and peripheral nerves examination 
report stated that the veteran claims file had been reviewed.  
After a review of the veteran's medical history and a 
physical examination, the diagnoses were bilateral lower 
extremity diabetic peripheral neuropathy and well-healed 
hammertoe corrections of the right and left foot.  The 
examiner stated that

it does appear that he has had correction 
of his less[e]r toes on the left and 
right, performed in 2000.  These appear 
to have been performed appropriately.  In 
regards to his claimed bilateral foot 
numbness, I feel that this is related to 
his current diabetic peripheral 
neuropathy and not secondary to his 
arthroplasty surgery.  It is well 
documented in his postoperative report 
that he has had intact sensation.  Also 
in the distribution of his surgical 
intervention, his numbness would be 
isolated to the less[e]r toes and not in 
a glove-like distribution, if this were 
secondary to his surgery.

In regards to his loss of his balance[,] 
I do not feel that this is secondary to 
his bilateral foot surgeries.  In regards 
to his inability to bend the toes, he 
does have some mild decreased range of 
motion.  This is hard to quantify in 
that, I am unable [to] assess what his 
preoperative motion was; however, this is 
a known residual from hammertoe 
correction.  In addition too, he most 
likely is having some stiffness secondary 
to his arthroplasties, which also is a 
normal residual.  It is less likely than 
not that his loss of balance and numbness 
is secondary to his foot surgeries; 
however his discomfort 


and stiffness, and inability to bend his 
toes, may be related to his surgeries; 
however, this is a normal sequelae, and 
well known residuals of this type of 
surgery.  The surgeries appear to be done 
appropriately.  There was no failed 
diagnosis or inability to properly treat 
the claimed disease.  There appears to be 
no evidence of disability resulting from 
carelessness, negligence, lack of proper 
skill, or error in judgment, or in 
regards to his care during his surgical 
intervention or VA medical or surgical 
treatment.  There is no evidence of any 
fault on the part of the attending VA 
personnel, [n]or was [it] the result of 
an event that could not reasonably have 
been foreseen or anticipated by a 
competent and prudent health care 
provider.

A November 2006 note from a private physician stated that the 
veteran "has diabetes, which is well controlled.  Because 
his diabetes is well controlled, it is unlikely to be the 
cause of his neuropathy."

While the evidence shows that the veteran has a current 
diagnosis of a bilateral foot and leg disorder, there is no 
evidence that it was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA medical personnel.  The medical evidence of 
record which discuss whether the veteran's medical treatment 
was deficient in any manner are the April 2006 VA podiatry 
assessment note, the May 2006 podiatry assessment note, the 
June 2006 podiatry assessment note, and the August 2006 VA 
feet and peripheral nerves examination report.  These 
opinions state that the veteran's currently diagnosed 
bilateral foot and leg disorder are not related to deficient 
treatment by VA.  

Furthermore, there are multiple medical opinions of record 
which relate the veteran's currently diagnosed bilateral foot 
and leg disorder to his diabetes mellitus.  While the 
November 2006 note from a private physician stated that the 
bilateral foot and leg disorder were not likely related to 
his diabetes mellitus, it did not 


provide any evidence that the bilateral foot and leg disorder 
was otherwise the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA medical personnel or that they were due to an event not 
reasonably foreseeable in furnishing the veteran's medical 
treatment.  There is also no medical evidence of record that 
the veteran's diabetes mellitus was caused by the May and 
June 2000 surgeries.

The veteran's statements alone are not sufficient to prove 
that his bilateral foot and leg disorder was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel or that it was due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his current bilateral 
foot and leg disorder was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel or that it 
was due to an event not reasonably foreseeable in furnishing 
the veteran's medical treatment.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As such, there is no medical evidence of 
record that the veteran's bilateral foot and leg disorder was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel or that it was due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment.  
Accordingly, compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for a bilateral foot and leg disorder are not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the veteran's bilateral foot and leg 
disorder was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA medical personnel or that it was due to an event not 
reasonably foreseeable in furnishing the veteran's medical 
treatment, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a bilateral foot 
and leg disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


